COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-18-00276-CR
                              NO. 02-18-00277-CR


JOSEPH RAUCH                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                STATE


                                    ----------

            FROM THE 16TH DISTRICT COURT OF DENTON COUNTY
                TRIAL COURT NOS. F16-1106-16, F16-1107-16

                                    ----------

                         MEMORANDUM OPINION 1

                                    ----------

        Appellant Joseph Rauch attempts to appeal two 2017 trial court

judgments. Because we have no jurisdiction over these appeals, we dismiss

them.




        1
        See Tex. R. App. P. 47.4.
      In trial court cause number F16-1106-16, Appellant pled guilty to first-

degree felony possession of a controlled substance with intent to deliver—a

lesser-included offense of his indicted offense (engaging in organized criminal

activity), in exchange for a sentence of eight years’ confinement.      See Tex.

Health & Safety Code Ann. § 481.113(d) (West 2017); Tex. Penal Code Ann.

§ 12.32 (West 2011), § 71.02(a)(5), (b)(3) (West Supp. 2017).        In trial court

cause number F16-1107-16, Appellant pled guilty to money laundering in

exchange for one year’s confinement in the state jail division. See Tex. Penal

Code Ann. § 12.35 (West Supp. 2017), § 34.02(a)–(b), (e)(1) (West 2016). The

trial court ordered the two sentences to run concurrently.

      The trial court convicted and sentenced Appellant in both cases on March

10, 2017, and Appellant did not file a motion for new trial.         Accordingly,

Appellant’s notice of appeal in each case was due by April 10, 2017, but he did

not file his notice of appeal in either case until June 11, 2018. See Tex. R. App.

P. 26.2(a) (providing that a notice of appeal must be filed within thirty days of

sentencing absent a timely motion for new trial). His notices of appeal were

therefore filed approximately fourteen months too late. See id.

      We informed Appellant by letter of our concern that we lack jurisdiction

over these appeals because his notices of appeal, which were due April 10,

2017, were untimely filed. See Tex. R. App. P. 26.2(a), 26.3(b). We stated that

these appeals would be subject to dismissal absent a response showing grounds

for continuing them. We have received no response.


                                         2
      A notice of appeal that complies with the requirements of rule 26 is

essential to vest this court with jurisdiction over an appeal. See Tex. R. App.

P. 26.2. The Texas Court of Criminal Appeals has expressly held that without a

timely filed notice of appeal, we cannot exercise jurisdiction over an appeal.

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

      Because Appellant filed his pro se notices of appeal too late, we dismiss

these appeals for want of jurisdiction. See Tex. R. App. P. 43.2(f).


                                                   PER CURIAM

PANEL: PITTMAN, J.; SUDDERTH, C.J.; and BIRDWELL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 23, 2018




                                         3